     Case: 1:18-cv-04506 Document #: 43 Filed: 05/31/19 Page 1 of 1 PageID #:161

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Karen Dewitt
                                           Plaintiff,
v.                                                      Case No.: 1:18−cv−04506
                                                        Honorable Sharon Johnson
                                                        Coleman
AL−Amin Brothers Transportation,
L.L.C
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 31, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: In light of the
parties having settled, the case is dismissed without prejudice for 60 days. If no motion to
reinstate is filed by 7/30/2019, the dismissal shall automatically convert to one with
prejudice with no further action by the court. Status hearing set for 6/3/2019 is stricken.
Civil case terminated. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
